Detailed Action
	This action is responsive to an original application filed on 2/26/2020 with acknowledgement that this application claims a priority date of 2/26/2019 to US Provisional Application 62/810,596.
	Claims 1-10 are currently pending.  Claims 8-10  have been withdrawn from further consideration.  Claims 1, 8, and 10 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
he response filed on July 19, 2022 is acknowledged.  One page of amended drawings, one page of amended abstract, four pages of amended specification, and five pages of amended claims were received on 7/19/2022.  The drawings have been amended to overcome some objections, but the drawings remain objected to as noted below.  The abstract and specification have been amended such that they are no longer objected to.
Claims 1-6 have been amended.  The claims have been amended to overcome some objections, however Claims 1-6 remain objected to as noted below.  Claims 6-7 are now rejected under 35 U.S.C. 112(a) as noted below.  Claims 1-7 remain rejected under 35 U.S.C. 112(b) as noted below.
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022.
Applicant's election with traverse of Invention Group I (drawn to an apparatus for driving a device with compressed air) in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that all of the claims are related to the varying scopes of protection for the same apparatus or its use.  This argument is not found persuasive because the combination of Invention Group I as claimed does not require the particulars of the subcombination of Invention Group II as claimed because Invention Group II does not require .  Also, the subcombination of Invention Group II has separate utility from the combination of Invention Group I such as use in a system for the application of materials with a non-rotary device positioned outside of an application booth.  Furthermore, Invention Groups I and II can be used in a materially different process from Invention Group III such as one that does not comprise the sequential method steps of Invention III.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21” (See Fig. 1A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 are objected to because of the following informalities:
In Claim 1 Line 20, “process sensor” should be revised to “process fluid sensor” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 1 Line 27, “at least one device and” should be revised to “at least one device, and” to ensure proper punctuation. 
In Claim 2 Line 3, “sufficiently that” should be revised to “sufficiently such that” to ensure proper grammar.
In Claims 3 and 4, each instance of “the device” should be revised to “the at least one device” to ensure proper antecedent basis.
In Claim 3 Line 1, “wherein a temperature” should be revised to “wherein temperatures” to ensure proper grammar.
In Claim 3 Lines 2-3, “and the compressed air dispensed from the at least one compressed gas nozzle” should be revised to “and compressed air dispensed from the at least one compressed gas nozzle” to ensure proper antecedent basis, since compressed air being dispensed from the at least one compressed gas nozzle has not yet been previously recited.
In Claim 4 Line 1, “wherein temperature” should be revised to “wherein temperatures” to ensure proper grammar.
In Claim 4 Lines 2-3, “and the compressed air dispensed from the at least one compressed gas nozzle” should be revised to “and compressed air dispensed from the at least one compressed gas nozzle” to ensure proper antecedent basis, since compressed air being dispensed from the at least one compressed gas nozzle has not yet been previously recited.
In Claim 5 Lines 1-2, “the compressed air driven device” should be revised to “the at least one device” to ensure proper antecedent basis.
In Claim 6 Line 4, “with 10° F of one another” should be revised to “within 10°F of one another” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 Lines 2-4 state “exhaust gas and the atomized process fluid exiting the at least one compressed air exhaust port each have a temperature value with 10° F of one another”, which is not supported by the description which states “a coating material application device that measures the exhaust air temperature and controls the air inlet temperature to match the exhaust air to the coating temperature setpoint in which the controls function as a slave to the coating temperature control system to assure that coating temperature, shaping air, and the contained environment under the robot cover are all controlled at the same temperature independent of changes in ambient” in Paragraph 0051 of the Specification but does not disclose any “atomized process fluid exiting the at least one compressed air exhaust port”.  There may be a scrivener’s error in the claim.  For the purpose of examination, Claim 6 Lines 2-3 will be interpreted to state” exhaust gas and the atomized process fluid each have a temperature value within 10° F of one another”.
Claim 7 depends from Claim 6, therefor Claim 7 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement  because Claim 6 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 24-25 state “wherein the at least one device includes a thermal transfer fluid conduit operable with compressed air supplied from the compressed air source includes at least one outlet in fluid communication with the process fluid supply line” and it is unclear whether the thermal transfer fluid conduit, the compressed air source, or the at least one device includes at least one outlet in fluid communication with the process fluid supply line.  For the purpose of examination, Claim 1 Lines 24-25 will be interpreted to state “wherein the at least one device includes a thermal transfer fluid conduit operable with compressed air supplied from the compressed air source, at least one outlet in fluid communication with the process fluid supply line”.
Claim 1 is also indefinite because Lines 30-32 state “air from the compressed air source passing through the at least one device to prevent condensation from forming when air from the compressed air source upon decompression” and it is not clear what “when air from the compressed air source upon decompression” means.  There may be a scrivener’s error in the claim.  For the purpose of examination, Claim 1 Lines 30-32 will be interpreted to state “air from the compressed air source passing through the at least one device to prevent condensation from forming upon decompression of the air from the compressed air source”.
Claims 2-7 depend on Claim 1, therefore Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,322,188 to Cline et al. (“Cline”) in view of US Patent 6,972,052 to Krumma et al. (“Krumma”) and EP 1369181 to Vidal (“Vidal”).
As to Claim 1, Cline discloses an apparatus for driving a device with compressed air (Fig. 1 #10 “compressed air-driven spray apparatus”)  comprising: 
a compressed air source (Fig. 1 #15 “compressed air supply”, See Col. 3 Lines 4-5); 
at least one device (Fig. 1 #18a “compressed air-driven device”, See Col. 3 Lines 4-7) operable with air supplied from the compressed air source via a compressed air supply line (Fig. 1 #16a “one or more lines carrying compressed air”, See Col. 2 Lines 59-60), the at least one device including at least one compressed air exhaust port (See Annotated Fig. 1, See Col. 4 Lines 55-60 disclosing air being exhausted); 
at least one sensor (Col. 3 Line 45 “temperature sensor”) in communication with the compressed air supply line (See Col. 3 Lines 45-46), the at least one sensor located proximate to the at least one compressed air exhaust port (See Col. 3 Lines 45-46, if the temperature sensor is located in the air supply line then it is immediately preceding the compressed air exhaust port in a flow path that air passes through, thus the temperature sensor is proximate to the compressed air exhaust port), the at least one sensor providing a sensor output (Col. 3 Line 45 “temperature”); 
a heated fluid source (Fig. 1 #12 “source of heated fluid”) for providing a heated fluid proximate the at least one device via a heated fluid supply line (Fig. 1 #20a “line carrying heated fluid”, See Col. 2 Lines 54-65); 
a heat exchanger (Fig. 1 #14a “heat exchanger”) connected to the compressed air supply line and the heated fluid supply line (See Annotated Fig. 1);
a process fluid source (See Col. 3 Lines 57-59 and Col. 6 Lines 24-2 “liquid material supplied to the rotary device comprises a paint”, therefore the process fluid source is a source of paint); 
a process fluid supply line in communication with the process fluid source (See Col. 3 Lines 57-59 and Col. 6 Lines 24-25, it is understood that paint supplied to a conventional painting bell housing via a paint line); 
wherein the at least one device is operable with compressed air supplied from the compressed air source (See Col. 3 Lines 5-20 and 55-60), includes at least one outlet (See Annotated Fig. 1) in fluid communication with the process fluid supply line (See Col. 3 Lines 57-59 and Col. 6 Lines 24-29, the at least one device is a conventional painting bell and conventional painting bells have an outlet in fluid communication with a paint line), compressed gas (See Col. 3 Lines 5-20 and 55-60, a quantity of compressed gas drives rotation of the conventional painting bell) driving at least one movable component (Col. 3 #58 “air-driven rotary disk” which moves by rotating) of the at least one device.
Regarding Claim 1, Cline as applied above does not specifically disclose comprising
an electronic controller, the electronic controller operable on the heat exchanger upon receipt of at least one output from the at least one sensor (See Col. 3 Lines 35-50 where a sensor is disclosed but no electronic controller is disclosed); 
wherein the at least one device includes a thermal transfer fluid conduit operable with compressed air supplied from the compressed air source and at least one compressed gas outlet driving at least one movable component of the at least one device and at least one compressed gas nozzle, such that the thermal transfer fluid conduit provides feedback temperature information to the electronic controller to regulate and control the temperature of the air from the compressed air source passing through the at least one device to prevent condensation from forming when air from the compressed air source upon decompression (See Col. 3 Lines 57-60 where Cline discloses the at least one device being a compressed air-driven rotary disk painting device located in a conventional painting bell housing, but no specific structure of the air-driven rotary disk painting device is illustrated).
However, Krumma discloses an apparatus (See Fig. 2) for driving at least one device (See Annotated Fig. 2) with compressed air (Fig. 2 #A “Drive Air”, See Col. 4 Lines 63 – Col. 5 Line 3) comprising: 
an electronic controller (Fig. 1 #118 “temperature regulator”), the electronic controller operable on a heat exchanger (Fig. 2 #116 “heat exchanger”) upon receipt of at least one output (Col. 3 Line 3 “temperature”) from at least one sensor (See Col. 3 Lines 1-10); and 
wherein the at least one device includes a thermal transfer fluid conduit (Fig. 1 #11 “opening”) operable with compressed air supplied from a compressed air source (See Col. 4 Lines 13-19), at least one outlet (See the central atomizer outlet located within #4 in Annotated Fig. 1, Per Col. 5 Lines 29-30 it is understood that paint exits from an outlet inside of the bell shaped plate) in fluid communication with a process fluid supply line (See Col. 3 Lines 59-67, since a painting robot is used it is understood that the outlet is in communication with a paint supply line), at least one compressed gas outlet (See Annotated Fig. 1, See Col. 3 Lines 1-6, exhaust air exits the at least one device through outlets in the turbine #5, See Col. 5 Lines 22-24) driving at least one movable component (Fig. 1 #4 “rotating bell shaped plate”, See Col. 3 Lines 59-67) of the at least one device, and at least one compressed gas nozzle (Fig. 1 #8 and #9 “steering air nozzles”, See Col. 4 Lines 13-19), such that the thermal transfer fluid conduit provides feedback temperature information to the electronic controller to regulate and control a temperature of the air from the compressed air source passing through the at least one device (See Col. 6 Lines 4-12 disclosing that a temperature sensor that is not illustrated is located inside the atomizer and provides feedback information to controller 118, it is understood that the temperature sensor inside the atomizer provides temperature information influenced by air in the thermal transfer fluid conduit to the temperature sensor and the temperature sensor delivers the temperature information to the controller) that is delivered to prevent condensation from forming upon decompression of the air from the compressed air source (See Col. 3 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Cline to comprise an electronic controller, the electronic controller operable on the heat exchanger upon receipt of at least one output from the at least one sensor, as taught by Krumma for the purpose of preventing strong temperature differences in the at least one device that could lead to component damage (See Col. 3 Lines 30-40).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cline to drive the at least one device of Krumma, as doing so would yield the predictable result of shaping a desired spray stream (See Col. 4 Lines 1-12). 
Regarding Claim 1, the apparatus of Cline modified by the at least one device of Krumma as applied above does not disclose comprising:
at least one process fluid sensor in communication with the process fluid source, the at least one process fluid sensor located in the process fluid supply line, the at least one process sensor providing a process fluid sensor output; and 
a process fluid temperature controller, the process fluid temperature controller receiving the process fluid sensor output, the process fluid temperature controller providing an output to the electronic controller.
However, Vidal discloses an apparatus for driving a device with compressed air (See Annotated Fig. 1 and Paragraph 0004 Page 4 Lines 46-51 disclosing the “painting equipment” which has “air compressor 4”) comprising an electronic controller (Fig. 2 #19 “PLC”, See Paragraph 0003 Page 3 Line 54 – Page 4 Line 5, Paragraph 0004 Page 5 Lines 10-13 and Page 5 Lines 45-50) the electronic controller operable on a heat exchanger (Fig. 6 #2 “heat exchanger”) upon receipt of at least one output (See Paragraph 0003 Page 3 Lines 54-58 and Paragraph 0004 Page 5 Lines 44-50 disclosing “temperature” being output) from at least one sensor (See Paragraph 0004 Page 5 Lines 44-50, Fig. 6 #31 “temperature sensor pressurized air discharge”); 
at least one process fluid sensor (Fig. 6 #29 “temperature sensor paint exit port”) in communication with a process fluid source (Fig. 1 #8 “paint container”), the at least one process fluid sensor located in a process fluid supply line (See Paragraph 0004 Page 5 Lines 9-11, “there is integrated a temperature sensor in the flow path of the paint”), the at least one process fluid sensor providing a process fluid sensor output (See Paragraph 0004 Page 5 Lines 44-50); and 
a process fluid temperature controller (Paragraph 0004 Page 5 Line 47 “process controller”), the process fluid temperature controller receiving the process fluid sensor output (See Paragraph 0004 Page 5 Lines 45-51), the process fluid temperature controller providing an output to the electronic controller (See Paragraph 0004 Page 5 Lines 44-51 disclosing how the process fluid temperature controller operates with the PLC to heat up paint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cline in view of Krumma as applied above to comprise:
at least one process fluid sensor in communication with the process fluid source, the at least one process fluid sensor located in the process fluid supply line, the at least one sensor providing a process fluid sensor output; and 
a process fluid temperature controller, the process fluid temperature controller receiving the process fluid sensor output, the process fluid temperature controller providing an output to the electronic controller, 
as taught by Villa for the purpose of automatically operating a paint robot with controlled paint viscosity (See Paragraph 0001 Page 2 Lines 1-9).
As to Claim 2, in reference to the apparatus of Cline in view of Krumma and Vidal as applied to Claim 1 above, Cline further discloses wherein the heat exchanger transfers heat energy from the heated fluid to the compressed air (See Col. 3 Lines 50-55), thereby elevating a temperature of the air sufficiently that upon decompression and driving of the at least one device the temperature of the air remains higher than an ambient dew point (See Col. 4 Lines 23-40, See Col. 5 Lines 29-33, and See Abstract).
As to Claim 5, in reference to the apparatus of Cline in view of Krumma and Vidal as applied to Claim 1 above, Krumma further discloses wherein the compressed air driven device is a process fluid spray applicator (See Col. 4 Lines 1-12), the spray applicator having a central atomizer outlet to create atomized process fluid (See Annotated Fig. 1), and at least one compressed gas nozzle outlet peripheral to the central atomizer outlet (See Annotated Fig. 1).

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cline in view of Krumma, Vidal, and US PGPUB 2014/0353400 A1 to Milli (“Milli”).
Regarding Claim 3, in reference to the apparatus of Cline in view of Krumma and Vidal as applied to Claim 1 above, Cline does not specifically disclose wherein a temperature of the process fluid dispensed from the device and the compressed air dispensed from the at least one compressed gas nozzle are within 10 °C of one another (See Col. 4 Lines 32-35 where Cline discloses that compressed air is dispensed at “approximately 76° F”, which is equal to about 24.4 °C, no process fluid temperature is disclosed).
However, Milli discloses an apparatus for driving a device with compressed air (See Fig. 1, Title “Apparatus for thermal stabilization of painting atomization devices according to preset values” wherein a temperature of a process fluid (Paragraph 0005 “layer of paint”) dispensed from at least one device (Paragraph 0019 “automatic systems for robots”, See Paragraph 0042 disclosing compressed air being used) is between 15°C and 25 °C (See Paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cline in view of Krumma and Vidal to have the temperature of the process fluid dispensed from the at least one device be between 15°C and 25 °C, as taught by Milli for the purpose of atomizing at an ideal temperature for keeping the viscosity of dispensed paint constant (See Paragraph 0044).  Making such a modification would result in the temperature of the process fluid dispensed from the compressed air driven device and the compressed air dispensed from the at least one compressed gas nozzle being within 10 °C of one another.
As to Claim 4, in reference to the apparatus of Cline in view of Krumma and Vidal as applied to Claim 1 above, Cline does not specifically disclose wherein temperature of the process fluid dispensed from the device and the compressed air dispensed from the at least one compressed gas nozzle are within 1°C of one another (See Col. 4 Lines 32-35 where Cline discloses that compressed air is dispensed at “approximately 76° F”, which is equal to about 24.4 °C, no process fluid temperature is disclosed).
However, Milli discloses an apparatus for use with a painting robot (See Fig. 1, Title “Apparatus for thermal stabilization of painting atomization devices according to preset values”) wherein temperatures of a process fluid (Paragraph 0005 “layer of paint”) dispensed from at least one device that uses compressed air (Paragraph 0019 “automatic systems or robots”, See Paragraph 0042 disclosing compressed air being used) is 25 °C (See Paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cline in view of Krumma and Vidal to have the temperature of the process fluid dispensed from the compressed air driven device be 25°C, as taught by Milli for the purpose of atomizing at an ideal temperature for keeping the viscosity of dispensed paint constant (See Paragraph 0044).  Making such a modification would result in temperatures of the process fluid dispensed from the at least one device and the compressed air dispensed from the at least one compressed gas nozzle being within 1 °C of one another.
Regarding Claim 6, Cline does not disclose wherein exhaust gas and the atomized process fluid exiting the at least one compressed air exhaust port have a temperature value with 10 ° F of one another (See Col. 4 Lines 32-35 where Cline discloses wherein exhaust gas is dispensed at “approximately 76° F”, which is equal to about 24.4 °C, no temperature of atomized process fluid is disclosed).
However, Milli discloses an apparatus for use with a painting robot (See Fig. 1, Title “Apparatus for thermal stabilization of painting atomization devices according to preset values”, See Paragraph 0019 “automatic systems or robots”) wherein process fluid atomized by a central atomizer outlet (Paragraph 0005 “layer of paint”, which per Paragraph 0009 is dispensed by a rotary-bell atomizer) has a temperature value between 15°C and 25 °C (See Paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cline in view of Krumma and Vidal to have process fluid atomized at a temperature value of 25 °C, as taught by Milli for the purpose of atomizing at an ideal temperature for keeping the viscosity of dispensed paint constant (See Paragraph 0044).  Making such a modification would result in the exhaust gas and atomized process fluid each having a temperature value within 10 °F of one another.
As to Claim 7, in reference to the apparatus of Cline in view of Krumma, Vidal, and Milli as applied to Claim 6 above, Krumma further discloses comprising a cover (Fig. 1 #7 “housing”), the cover overlaying the at least one compressed air exhaust port (See Annotated Fig. 1).

    PNG
    media_image1.png
    529
    805
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    890
    1232
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    892
    1359
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    787
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not found persuasive. 
Regarding Claim 1, applicants argument that Krumma does not disclose a thermal transfer conduit operable with compressed air supplied form the compressed air source, such that the thermal transfer fluid conduit provides feedback temperature information to the electronic controller to regulate and control a temperature of the air from the compressed air source passing through the at least one device to prevent condensation from forming upon decompression of air from the compressed air source is not found persuasive.  Examiner notes that Krumma discloses a thermal transfer fluid conduit (Fig. 1 #11 “opening”) operable with compressed air supplied from a compressed air source (See Col. 4 Lines 13-19) such that the thermal transfer fluid conduit provides feedback temperature information to the electronic controller to regulate and control a temperature of the air from the compressed air source passing through the at least one device (See Col. 6 Lines 4-12 disclosing that a temperature sensor that is not illustrated is located inside the atomizer and provides feedback information to controller 118, it is understood that the temperature sensor inside the atomizer provides temperature information influenced by air in the thermal transfer fluid conduit to the temperature sensor and the temperature sensor delivers the temperature information to the controller) that is delivered  to prevent condensation from forming upon decompression of the air from the compressed air source (See Col. 3 Lines 30-40).  Applicant further argues that Krumma teaches away from use of a feedback loop, however this argument is not found persuasive because Krumma merely discloses that it is possible to not use a feedback loop (See Col. 6 Lines 9-12) but does teach use of a feedback loop using electronic controller 118 as shown in Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
September 15, 2022
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 20, 2022